Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5, 10, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 line 3 reads “determine fingerprints associated with a hot water use event of the load.” Examiner looks at the specification for guidance and finds references to “fingerprints”:
Page 7 lines 6 to 27: fingerprints (e.g., unique patterns) associated with each event of each load that is coupled to the water heater. The fingerprints may be used to identify a specific event associated with the load, such as, switching on or switching off of the load. Once the fingerprints and the load set point temperature associated with each load are determined, set, and stored, the load identification sensor is configured to monitor the hot water delivery system to detect an event associated with at least one load. 

Page 10 line 26 to page 11 line 6: In addition to the water distribution line assembly 106 and the water heater 130, the hot water delivery system 100 may include a load identification sensor 134 that is installed in the pressurized water system 101. As illustrated in Figure 1, the load identification sensor 134 may be installed in the hot water distribution line 124 at the output of the water heater 130. However, in other example embodiments, the load identification sensor 134 at any other appropriate location in the hot water distribution line 124. Alternatively, the load identification sensor 134 may be disposed in the cold water distribution line 122 without departing from a broader scope of the present disclosure. The load identification sensor 134 that is installed in the water distribution line 122 or 124 may include, but is not limited to, a pressure sensor and/or a flow sensor. In the example embodiment illustrated in Figure 1, the load identification sensor 134 may be configured to detect unique water pressure characteristics 

Because of the breadth of what may be intended to be conveyed and unique verbiage, Examiner is unsure what Applicant means by “fingerprints”. Therefore, Examiner rejects claims 3 as being indefinite. For Examination purposes, Examiner takes broadest reasonable interpretation and interprets “fingerprints” to be any sort of signal that may be delineated by whatever type of sensor the Applicant intends to use for a load identification sensor. 
	Dependent claims 4 and 5 are therefore also rejected.
Claim 10 recites the limitation "the fingerprints" in line 1.  There is insufficient antecedent basis for this limitation in the claim and in the preceding claim 1. For Examination purposes, Examiner takes 
Claim 13 lines 5 to 7 reads “determining an occurrence of the event associated with the load based on identifying a fingerprint associated with the event in the monitoring data, wherein the fingerprint uniquely identifies the event associated with the load.” As noted in the explanation for claim 3, Examiner is unsure what Applicant means by “fingerprints”. Therefore, Examiner rejects claims 13 as being indefinite. For Examination purposes, Examiner takes broadest reasonable interpretation and interprets “fingerprints” to be any sort of signal that may be delineated by whatever type of sensor the Applicant intends to use for a load identification sensor. 
	Dependent claims 14 to 20 are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 to 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeller (US Patent No. 9732983) in view of McNerney (US Patent No. 6676024) and Goodjohn (US Publication No. 20180163993).
Regarding claim 1, Zeller teaches a hot water delivery system (Figure 1, 100) comprising: …, the hot water distribution pipe (138) being configured to deliver hot water to a load (Figure 1, 102, column 5 lines 37 to 42) and the cold water delivery pipe (Figure 1, 110) being configured to deliver cold water to the load (Figure 1, column 4 lines 50 to 63); a mixing valve (Figure 1, 108) comprising a first inlet (130) that is coupled to an outlet of a water heater (132, 106, Figure 1), a second inlet (114) that is coupled to the cold water distribution pipe (104), and a valve outlet (136) that is coupled to the hot water distribution pipe (138); a temperature sensor (146) that is coupled to the hot water distribution pipe (138) at the valve outlet (136) of the mixing valve (108); and a controller (140) associated with the water heater (106, Figure 1) 
[AltContent: textbox (Zeller: Figure 1)]
    PNG
    media_image1.png
    713
    531
    media_image1.png
    Greyscale

However, Zeller does not expressly teach 
a load identification sensor installed in one of a hot water distribution pipe and a cold water distribution pipe of a water supply system,  
and configured to: determine, based on monitoring data received from the load identification sensor, that the load is switched on in association with a demand for the hot water 
responsive to determining that the load is switched on, determine a first load set point temperature associated with the load, 
wherein the first load set point temperature is representative of a maximum temperature of the hot water that is to be delivered to the load, the first load set point temperature being set by an end user; 
responsive to determining the first load set point temperature, control, based on a feedback from the temperature sensor, the mixing valve to adjust the maximum temperature of the hot water that is delivered from the water heater to the load from a water heater set point temperature at which the hot water is maintained in the water heater to the first load set point temperature by mixing the hot water from the water heater with the cold water from the cold water distribution pipe.
McNerney teaches 
a load identification sensor (121) installed in one of a hot water distribution pipe (107, Figure 2, column 6 lines 7 to 18) and a cold water distribution pipe of a water supply system (Figure 1), and configured to (104, electronic control module): 
determine, based on monitoring data received from the load identification sensor, that the load is switched on in association with a demand for the hot water (column 3 line 66 to column 4 line 19) 
responsive to determining that the load is switched on, determine a first load set point … associated with the load (column 3 line 66 to column 4 line 10: The ECM 104 can detect the outlet flow demand through various methods. One option is to detect which outlets 102 are open and estimate the flow demanded by each open outlet 102. As noted above, the ECM 104 opens the outlet valves 121 via outlet valve control signals to the valves 121, so the ECM 104 can detect the open outlets 102 by simply identifying which outlet valves 121 have electronic signals being sent to them. The outlet flow demands for each individual outlet 102 are stored in the ECM 104. Once the open outlets 102 have been identified, the ECM 102 can calculate the outlet flow demand from the open outlets 102 and the stored outlet flow data), 
responsive to determining the first load set point temperature, control, based on a feedback from the temperature sensor, the mixing valve to adjust the maximum temperature of the hot water that is delivered from the water heater to the load from a water heater set point temperature at which the hot water is maintained in the water heater to the first load set point temperature by mixing the hot water from the water heater with the cold water from the cold water distribution pipe (column 2 line 51 to column 3 line 14: For water temperature control, the ECM 104 is coupled to a valve actuation device, such as a motor 108, which is in turn connected to a thermostatic valve 110. The motor 108 can be any type of motor, such as a stepper motor, servo motor, or any other motor that can actuate a valve. The motor 108 turns the thermostatic valve 110 to a location corresponding to a thermostatic valve control signal received from the ECM 104. For example, if the user requests a water temperature of 100.degree. F. via the user interface 106, the ECM 104 will send an electronic signal having a voltage level corresponding to the selected temperature to the motor 108. The motor 108 moves to a location corresponding to the electronic signal's voltage level, thereby turning a knob on the thermostatic valve 110 to a position corresponding with the selected temperature … To provide additional temperature control, the system 100 may include an outlet temperature sensor 112, such as thermocouple or similar device, that sends a temperature signal back to the ECM 104 to form a feedback loop. The temperature signal is then processed by the ECM 104 and used to adjust the signal sent to the motor 108, thereby adjusting the thermostatic valve 110 and fine-tuning the outlet temperature as necessary. As a result, the ECM 104 and motor 108, along with feedback from the outlet temperature sensor 112, ensure that the water through the outlets 102 is the exact selected temperature).
for a thermostatic valve system that can maintain an equilibrium temperature during sudden pressure changes and that can perform acceptably in both low flow and high flow applications (column 1 lines 38 to 42).
[AltContent: textbox (McNerney: Figure 2)]
    PNG
    media_image2.png
    602
    502
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the teachings of Zeller to include 
a load identification sensor installed in one of a hot water distribution pipe and a cold water distribution pipe of a water supply system, and configured to: 
determine, based on monitoring data received from the load identification sensor, that the load is switched on in association with a demand for the hot water 
responsive to determining that the load is switched on, determine a first load set point … associated with the load, 
responsive to determining the first load set point temperature, control, based on a feedback from the temperature sensor, the mixing valve to adjust the maximum temperature of the hot water that is delivered from the water heater to the load from a water heater set point temperature at which the hot water is maintained in the water heater to the first load set point temperature by mixing the hot water from the water heater with the cold water from the cold water distribution pipe
in view of the teachings of McNerney so a thermostatic valve system that can maintain an equilibrium temperature during sudden pressure changes and that can perform acceptably in both low flow and high flow applications. 
Goodjohn teaches determine a first load set point temperature associated with the load (step 210, paragraph 0036: the target temperature is the desired temperature of the water exiting the mixing valve (e.g. the desired output temperature). The target temperature may be set by the manufacturer as a factory default, may be set by a user using a controller or a control interface, or may be a temperature requested by a water consuming appliance. In addition, the target temperature may be fixed or may vary with time) 
wherein the first load set point temperature is representative of a maximum temperature of the hot water that is to be delivered to the load (paragraph 0033: water consuming devices 138 may be configured to selectively draw water from mixed water conduit 122 as needed for operation; Figure 2), the first load set point temperature being set by an end user (step 210, paragraph 0036); 
responsive to determining the first load set point temperature, control, based on a feedback from the temperature sensor (paragraph 0039: the input to the PID control algorithm is the error value (e.g. , determined at step 220)), the mixing valve to adjust the maximum temperature of the hot water that is delivered from the water heater to the load from a water heater set point temperature at which the hot water is maintained in the water heater to the first load set point temperature by mixing the hot water from the water heater with the cold water from the cold water distribution pipe (step 230,  paragraph 0037: regulating a mixing valve according to a PID control algorithm for adjusting the output temperature to the predetermined target temperature) 
for operating water heater appliances for improved output temperature control (paragraph 0001).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include 
determine a first load set point temperature associated with the load, 
wherein the first load set point temperature is representative of a maximum temperature of the hot water that is to be delivered to the load, 
responsive to determining the first load set point temperature, control, based on a feedback from the temperature sensor, the mixing valve to adjust the maximum temperature of the hot water that is delivered from the water heater to the load from a water heater set point temperature at which the hot water is maintained in the water heater to the first load set point temperature by mixing the hot water from the water heater with the cold water from the cold water distribution pipe 
in view of the teachings of Goodjohn for operating water heater appliances for improved output temperature control.
[AltContent: textbox (Goodjohn: Figure 2)]
    PNG
    media_image3.png
    422
    598
    media_image3.png
    Greyscale

For clarity, Zeller (US Patent No. 9732983) teaches most of the components of the claimed invention including a hot water delivery system that relies on a mixing valve to mix hot water and cold water that also specifically has cold water and hot water distribution pipes going to a load, temperature sensors, and a controller that interacts with the various components. However, Zeller does not expressly teach all of the specific logic governing the hot water delivery system claimed. McNerney (US Patent No. 6676024) teaches another hot water delivery system that accounts for multiple loads using a mixing valve and preset values for flow requirements that can maintain an equilibrium temperature during sudden pressure changes and that can perform acceptably in both low flow and high flow applications. Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the Zeller to account for the multiple loads. Goodjohn (US Publication No. 20180163993) teaches another hot water delivery system that uses a mixing valve, has overlapping teachings with McNerney, and expressly teaches that the temperature the mixing valve controls to may be determined by the load the hot water is going to. Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to combine the teachings of Goodjohn with the combined teachings for operating water heater appliances for improved output temperature control.
Regarding claim 2, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the water heater set point temperature is greater than or equal to the first load set point temperature.
Goodjohn further teaches wherein the water heater set point temperature is greater than or equal to the first load set point temperature (paragraph 0031: the target temperature of mixing valve 120 may be selected such that the target temperature of mixing valve 120 is less than the set-point temperature for water within chamber 107 of tank 101) so the controller can adjust the position of mixing valve in order to regulate the temperature of water within mixed water conduit (paragraph 0031).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the water heater set point temperature is greater than or equal to the first load set point temperature in view of the further teachings of Goodjohn so the controller can adjust the position of mixing valve in order to regulate the temperature of water within mixed water conduit.
Regarding claim 3, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein prior to determining that the load is switched on, the controller is configured to: determine fingerprints associated with a hot water use event of the load, the hot water use event comprising one of a switching on operation and a switching off operation of the load in association with the demand for the hot water at the load; store the fingerprints associated with each hot water use event of the load; and receive and store the first load set point temperature associated with the load.
McNerney further teaches wherein prior to determining that the load is switched on, the controller is configured to: determine fingerprints associated with a hot water use event of the load (see 112b interpretation), the hot water use event comprising one of a switching on operation and a switching off operation of the load in association with the demand for the hot water at the load (column 2 lines 31 to 44: The ECM 104 itself can be any known pre-programmable circuit. A user interface 106 may be coupled to the ECM 104 to allow a user to specify a temperature, select outlets to use, turn outlet valves on and off, and otherwise control the valve system 100 operation); store the fingerprints associated with each hot water use event of the load (column 2 lines 51 to 65; column 3 lines 27 to 34: the user interface 106 allows a user to turn selected outlets 102 on and off. In one embodiment, each outlet 102 includes an outlet valve 121 that can be turned on and off via an outlet valve control signal from the ECM 104); and receive and store the first load set point … associated with the load (column 3 lines 66 to column 4 line 19) for a thermostatic valve system that can maintain an equilibrium temperature during sudden pressure changes and that can perform acceptably in both low flow and high flow applications (column 1 lines 38 to 42).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein prior to determining that the load is switched on, the controller is configured to: determine fingerprints associated with a hot water use event of the load (see 112b interpretation), the hot water use event comprising one of a switching on operation and a switching off operation of the load in association with the demand for the hot water at the load; store the fingerprints associated with each hot water use event of the load; and receive and store the first load set point … associated with the load in view of the further teachings of McNerney for a thermostatic valve system that can maintain an equilibrium temperature during sudden pressure changes and that can perform acceptably in both low flow and high flow applications.
Goodjohn further teaches and receive and store the first load set point temperature associated with the load (step 210, paragraph 0036: the target temperature is the desired temperature of the water exiting the mixing valve (e.g. the desired output temperature). The target temperature may be set by the manufacturer as a factory default, may be set by a user using a controller or a control interface, or may be a temperature requested by a water consuming appliance. In addition, the target temperature may be fixed or may vary with time, paragraph 0008) for operating water heater appliances for improved output temperature control (paragraph 0001).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include and receive and store the first load set point temperature associated with the load in view of the further teachings of Goodjohn for operating water heater appliances for improved output temperature control.
Regarding claim 4, as applied to claim 3, the combined teachings teach the invention as described above but do not expressly teach wherein the controller is configured to determine that the load is switched on based on the fingerprints associated with the hot water event of the load.
McNerney further teaches wherein the controller is configured to determine that the load is switched on based on the fingerprints associated with the hot water event of the load (column 3 line 66 to column 4 line 10: The ECM 104 can detect the outlet flow demand through various methods. One option is to detect which outlets 102 are open and estimate the flow demanded by each open outlet 102. As noted above, the ECM 104 opens the outlet valves 121 via outlet valve control signals to the valves 121, so the ECM 104 can detect the open outlets 102 by simply identifying which outlet valves 121 have electronic signals being sent to them. The outlet flow demands for each individual outlet 102 are stored in the ECM 104. Once the open outlets 102 have been identified, the ECM 102 can calculate the outlet flow demand from the open outlets 102 and the stored outlet flow data) for a thermostatic valve system that can maintain an equilibrium temperature during sudden pressure changes and that can perform acceptably in both low flow and high flow applications (column 1 lines 38 to 42).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the controller is configured to determine that the load is switched on based on the fingerprints associated with the hot water event of the load in view of the further teachings of McNerney for a thermostatic valve system that can maintain an equilibrium temperature during sudden pressure changes and that can perform acceptably in both low flow and high flow applications.
Regarding claim 5, as applied to claim 3, the combined teachings teach the invention as described above but do not expressly teach wherein the fingerprints comprise one of a unique pressure variation pattern, a unique pressure wave pattern, a unique electric noise pattern, and a unique electrical pulse pattern that is associated with each hot water use event of the load
McNerney further teaches wherein the fingerprints comprise one of a unique pressure variation pattern, a unique pressure wave pattern, a unique electric noise pattern, and a unique electrical pulse pattern that is associated with each hot water use event of the load (column 3 lines 27 to 34: the user interface 106 allows a user to turn selected outlets 102 on and off. In one embodiment, each outlet 102 includes an outlet valve 121 that can be turned on and off via an outlet valve control signal from the ECM 104, column 3 line 66 to column 4 line 19: the ECM 104 opens the outlet valves 121 via outlet valve control signals to the valves 121, so the ECM 104 can detect the open outlets 102 by simply identifying which outlet valves 121 have electronic signals being sent to them. The outlet flow demands for each individual outlet 102 are stored in the ECM 104. Once the open outlets 102 have been identified, the ECM 102 can calculate the outlet flow demand from the open outlets 102 and the stored outlet flow data) for a thermostatic valve system that can maintain an equilibrium temperature during sudden pressure changes and that can perform acceptably in both low flow and high flow applications (column 1 lines 38 to 42).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the fingerprints comprise one of a unique pressure variation pattern, a unique pressure wave pattern, a unique electric noise pattern, and a unique electrical pulse pattern that is associated with each hot water use event of the load in view of the further teachings of McNerney for a thermostatic valve system that can maintain an equilibrium temperature during sudden pressure changes and that can perform acceptably in both low flow and high flow applications.
Regarding claim 6, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the controller is further configured to: determine, using the load identification sensor, that the load is switched off in association with the demand for hot water; responsive to determining that the load is switched off, stop the control of the mixing valve.
McNerney further teaches wherein the controller is further configured to: determine, using the load identification sensor, that the load is switched off in association with the demand for hot water (column 3 line 66 to column 4 line 19: the ECM 104 opens the outlet valves 121 via outlet valve control signals to the valves 121, so the ECM 104 can detect the open outlets 102 by simply identifying which outlet valves 121 have electronic signals being sent to them. The outlet flow demands for each individual outlet 102 are stored in the ECM 104. Once the open outlets 102 have been identified, the ECM 102 can calculate the outlet flow demand from the open outlets 102 and the stored outlet flow data) for a thermostatic valve system that can maintain an equilibrium temperature during sudden pressure changes and that can perform acceptably in both low flow and high flow applications (column 1 lines 38 to 42).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the controller is further configured to: determine, using the load identification sensor, that the load is switched off in association with the demand for hot water in view of the further teachings of McNerney for a thermostatic valve system that can maintain an equilibrium temperature during sudden pressure changes and that can perform acceptably in both low flow and high flow applications, which would yield the predictable result of responsive to determining that the load is switched off, stop the control of the mixing valve.
For clarity, McNerney further teaches how to sense if a load is switched on or not. If there is no load however, there would be no water draw to affect the temperature sensor yielding the predictable result of stopping control of the mixing valve.
Regarding claim 7, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the load identification sensor comprises a water pressure sensor that is configured to measure a pressure of water in the water supply system.
McNerney further teaches wherein the load identification sensor (132) comprises a water pressure sensor that is configured to measure a pressure of water in the water supply system (column 3 line 66 to column 4 line 33: Another embodiment, illustrated in FIG. 2, places an outlet pressure sensor 132 in the outlet stream 107. The ECM 104 can then read the pressure sensor 132 to judge the total flow in the outlet stream 107 and then adjust the amount of restriction in the inlet valves 122 to correspond with the total flow. The specific degree of restriction in the inlet valves 122 for a given total flow amount can be stored in the ECM 104. This option provides greater flexibility than the option shown in FIG. 1 because the ECM 104 does not need to store data corresponding to individual outlets 102. Instead, the ECM 104 only needs to store data linking pressure sensor 132 readings with corresponding inlet valve 122, 124 restriction amounts. The data can be stored in the form of a look-up table in the ECM 104) for a thermostatic valve system that can maintain an equilibrium temperature during sudden pressure changes and that can perform acceptably in both low flow and high flow applications (column 1 lines 38 to 42).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the load identification sensor comprises a water pressure sensor that is configured to measure a pressure of water in the water supply system in view of the further teachings of McNerney for a thermostatic valve system that can maintain an equilibrium temperature during sudden pressure changes and that can perform acceptably in both low flow and high flow applications.
Regarding claim 10, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the fingerprints comprise a combination of unique pressure variations patterns and unique electrical noise pattern associated with each hot water use event of the load.
McNerney further teaches wherein the fingerprints (see 112(b) interpretation) comprise a combination of unique pressure variations patterns  (column 4 lines 20 to 33, column 4 lines 6 to 7) and unique electrical noise pattern associated with each hot water use event of the load (column 4 lines 2 to 6) for a thermostatic valve system that can maintain an equilibrium temperature during sudden pressure changes and that can perform acceptably in both low flow and high flow applications (column 1 lines 38 to 42).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include comprise a combination of unique pressure variations patterns  and unique electrical noise pattern associated with each hot water use event of the load in view of the further teachings of McNerney for a thermostatic valve system that can maintain an equilibrium temperature during sudden pressure changes and that can perform acceptably in both low flow and high flow applications.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeller (US Patent No. 9732983) in view of McNerney (US Patent No. 6676024) and Goodjohn (US Publication No. 20180163993) as applied to claim 1 in further view of Leaders (US Patent No. 9874466).
Regarding claim 8, the combined teachings teach the invention as described above but do not expressly teach wherein the load identification sensor comprises an ultrasound sensor (understood as described in page 10 line 26 to page 11 line 6).
McNerney further teaches the technique of measuring flow rate (column 3 line 66 to column 4 line 33: Another embodiment, illustrated in FIG. 2, places an outlet pressure sensor 132 in the outlet stream 107. The ECM 104 can then read the pressure sensor 132 to judge the total flow in the outlet stream 107 and then adjust the amount of restriction in the inlet valves 122 to correspond with the total flow. The specific degree of restriction in the inlet valves 122 for a given total flow amount can be stored in the ECM 104. This option provides greater flexibility than the option shown in FIG. 1 because the ECM 104 does not need to store data corresponding to individual outlets 102. Instead, the ECM 104 only needs to store data linking pressure sensor 132 readings with corresponding inlet valve 122, 124 restriction amounts. The data can be stored in the form of a look-up table in the ECM 104) so a thermostatic valve system that can maintain an equilibrium temperature during sudden pressure changes and that can perform acceptably in both low flow and high flow applications (column 1 lines 38 to 42).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to recognize that measuring flow rate so a thermostatic valve system that can maintain an equilibrium temperature during sudden pressure changes and that can perform acceptably in both low flow and high flow applications in view of the further teachings of McNerney would yield the predictable result of determining that the load is switched on in associate with a demand for the hot water. 
Leaders teaches the technique of using an ultrasonic fluid flow meter that may collect measurement signals and transmit the results to a remote memory or server, or both (abstract) that can be installed on a pipe and collect information about water usage (column 4 lines 32 to 44, column 5 lines 24 to 34).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to try using an ultrasonic fluid flow meter in the context of the combined teachings to yield the predictable result of measuring flow rate; yielding the predictable result of wherein the load identification sensor comprises an ultrasound sensor.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeller (US Patent No. 9732983) in view of McNerney (US Patent No. 6676024) and Goodjohn (US Publication No. 20180163993) as applied to claim 1 in further view of Hammerstrom (US Publication No. 20110147473).
Regarding claim 9, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the load identification sensor is an electrical power line sensor (understood as described in page 11 lines 13 to 16).
	Hammerstrom teaches the technique of using an electrical power line sensor (paragraph 0031 and 0032) so an electric water heater control system is allowed to operate in a manner that optimizes the consumption of electrical power (paragraph 0002). 
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include the technique of using an electrical power line sensor in view of the teachings of Hammerstrom so an electric water heater control system is allowed to operate in a manner that optimizes the consumption of electrical power; thereby yielding the predictable result of wherein the load identification sensor is an electrical power line sensor.
Claims 13 to 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNerney (US Patent No. 6676024) in view of Goodjohn (US Publication No. 20180163993).
Regarding claim 13, McNerney teaches a method of a controller (Abstract, 104, column 1 lines 7 to 9) of a water heater (120) disposed in a hot water delivery system (Figure 2) that includes a load identification sensor (121), a mixing valve (110, column 2 lines 51 to 65) coupled to an output of the water heater (120, Figure 2), a temperature sensor (112) disposed at an output of the mixing valve (107, Figure 2), and a load (102) that is coupled to the output of the mixing valve (107, Figure 2), the method comprising: receiving monitoring data from a load identification sensor that is configured to detect an event associated with the load, the event being associated with a demand for hot water (column 3 line 66 to column 4 line 19); 
determining an occurrence of the event associated with the load based on identifying a fingerprint associated with the event in the monitoring data (112(b) interpretation), wherein the fingerprint uniquely identifies the event associated with the load (column 2 lines 31 to 44: The ECM 104 itself can be any known pre-programmable circuit. A user interface 106 may be coupled to the ECM 104 to allow a user to specify a temperature, select outlets to use, turn outlet valves on and off, and otherwise control the valve system 100 operation; column 2 lines 51 to 65; column 3 lines 27 to 34: the user interface 106 allows a user to turn selected outlets 102 on and off. In one embodiment, each outlet 102 includes an outlet valve 121 that can be turned on and off via an outlet valve control signal from the ECM 104; column 3 lines 66 to column 4 line 19); 
responsive to determining that the event associated with the load indicates that the load is switched on (column 3 lines 66 to column 4 line 19), …
and controlling, based on a feedback from the temperature sensor, the mixing valve to adjust the maximum temperature of the hot water that is delivered from the water heater to the load from a water heater set point temperature at which the hot water is maintained in the water heater to the load set point temperature (column 2 line 51 to column 3 line 14: For water temperature control, the ECM 104 is coupled to a valve actuation device, such as a motor 108, which is in turn connected to a thermostatic valve 110. The motor 108 can be any type of motor, such as a stepper motor, servo motor, or any other motor that can actuate a valve. The motor 108 turns the thermostatic valve 110 to a location corresponding to a thermostatic valve control signal received from the ECM 104. For example, if the user requests a water temperature of 100.degree. F. via the user interface 106, the ECM 104 will send an electronic signal having a voltage level corresponding to the selected temperature to the motor 108. The motor 108 moves to a location corresponding to the electronic signal's voltage level, thereby turning a knob on the thermostatic valve 110 to a position corresponding with the selected temperature … To provide additional temperature control, the system 100 may include an outlet temperature sensor 112, such as thermocouple or similar device, that sends a temperature signal back to the ECM 104 to form a feedback loop. The temperature signal is then processed by the ECM 104 and used to adjust the signal sent to the motor 108, thereby adjusting the thermostatic valve 110 and fine-tuning the outlet temperature as necessary. As a result, the ECM 104 and motor 108, along with feedback from the outlet temperature sensor 112, ensure that the water through the outlets 102 is the exact selected temperature).
However McNerney does not expressly teach 
determining a load set point temperature associated with the load, wherein the load set point temperature is representative of a maximum temperature of the hot water to be delivered to the load, wherein the load set point temperature is set by an end user.
Goodjohn teaches determine a load set point temperature associated with the load (step 210, paragraph 0036: the target temperature is the desired temperature of the water exiting the mixing valve (e.g. the desired output temperature). The target temperature may be set by the manufacturer as a factory default, may be set by a user using a controller or a control interface, or may be a temperature requested by a water consuming appliance. In addition, the target temperature may be fixed or may vary with time), 
wherein the first load set point temperature is representative of a maximum temperature of the hot water that is to be delivered to the load (paragraph 0033: water consuming devices 138 may be configured to selectively draw water from mixed water conduit 122 as needed for operation; Figure 2), the first load set point temperature being set by an end user (step 210, paragraph 0036); 
wherein the load set point temperature is set by an end user (step 210, paragraph 0036: the target temperature is the desired temperature of the water exiting the mixing valve (e.g. the desired output temperature). The target temperature may be set by the manufacturer as a factory default, may be set by a user using a controller or a control interface, or may be a temperature requested by a water consuming appliance. In addition, the target temperature may be fixed or may vary with time);
for operating water heater appliances for improved output temperature control (paragraph 0001).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include 
determining a load set point temperature associated with the load, wherein the load set point temperature is representative of a maximum temperature of the hot water to be delivered to the load, wherein the load set point temperature is set by an end user;
in view of the teachings of Goodjohn for operating water heater appliances for improved output temperature control.
For clarity, McNerney (US Patent No. 6676024) teaches most of the components of the claimed invention including a hot water delivery system that relies on a mixing valve to mix hot water and cold water, load identification sensors, temperature sensors, a controller that interacts with the various components and multiple loads using preset values for flow requirements that can maintain an equilibrium temperature during sudden pressure changes and that can perform acceptably in both low flow and high flow applications. However, McNerney teaches flow rate values and not necessarily temperature values in regards to the specific language of the claim. Goodjohn (US Publication No. 20180163993) teaches another hot water delivery system that uses a mixing valve but expressly teaches that the temperature the mixing valve controls to may be determined by the load the hot water is going to. Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to combine the teachings of Goodjohn and McNerney for operating water heater appliances for improved output temperature control.
Regarding claim 14, as applied to claim 13, the combined teachings teach the invention as described above and further teaches further comprising: receiving, from the load identification sensor (McNerney: 121), data comprising a unique pattern that is associated with the event (McNerney: column 3 lines 66 to column 4 line 19); generating the fingerprint based on the unique pattern (McNerney: column 2 lines 31 to 44: The ECM 104 itself can be any known pre-programmable circuit. A user interface 106 may be coupled to the ECM 104 to allow a user to specify a temperature, select outlets to use, turn outlet valves on and off, and otherwise control the valve system 100 operation); and storing the fingerprint in a database where the fingerprint is associated with the event of the load (McNerney: column 2 lines 51 to 65; column 3 lines 27 to 34: the user interface 106 allows a user to turn selected outlets 102 on and off. In one embodiment, each outlet 102 includes an outlet valve 121 that can be turned on and off via an outlet valve control signal from the ECM 104).
Regarding claim 15, as applied to claim 14, the combined teachings teach the invention as described above but do not expressly teach wherein the unique pattern comprises one of a unique pressure variation pattern, a unique pressure wave pattern, a unique electric noise pattern, and a unique electrical pulse pattern that is associated with the event of the load (McNerney: column 3 lines 27 to 34: the user interface 106 allows a user to turn selected outlets 102 on and off. In one embodiment, each outlet 102 includes an outlet valve 121 that can be turned on and off via an outlet valve control signal from the ECM 104, column 3 line 66 to column 4 line 19: the ECM 104 opens the outlet valves 121 via outlet valve control signals to the valves 121, so the ECM 104 can detect the open outlets 102 by simply identifying which outlet valves 121 have electronic signals being sent to them. The outlet flow demands for each individual outlet 102 are stored in the ECM 104. Once the open outlets 102 have been identified, the ECM 102 can calculate the outlet flow demand from the open outlets 102 and the stored outlet flow data).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNerney (US Patent No. 6676024) in view of Goodjohn (US Publication No. 20180163993) as applied to claim 14 in further view of Zeller (US Patent No. 9732983).
Regarding claim 16, the combined teachings teach the invention as described above and further teach wherein the load identification sensor (McNerney: 132) comprises a water pressure sensor that is configured to measure the pressure of water in at least one of a hot water distribution pipe and a cold water distribution pipe of the hot water delivery system (McNerney: Figure 2; column 3 line 66 to column 4 line 33: Another embodiment, illustrated in FIG. 2, places an outlet pressure sensor 132 in the outlet stream 107. The ECM 104 can then read the pressure sensor 132 to judge the total flow in the outlet stream 107 and then adjust the amount of restriction in the inlet valves 122 to correspond with the total flow. The specific degree of restriction in the inlet valves 122 for a given total flow amount can be stored in the ECM 104. This option provides greater flexibility than the option shown in FIG. 1 because the ECM 104 does not need to store data corresponding to individual outlets 102. Instead, the ECM 104 only needs to store data linking pressure sensor 132 readings with corresponding inlet valve 122, 124 restriction amounts. The data can be stored in the form of a look-up table in the ECM 104) … and wherein the hot water distribution pipe (McNerney: 107, Figure 2) is coupled to the load (McNerney: 102, Figure 2) and the output of the mixing valve (McNerney: 107, 110, Figure 2).
However, the combined teachings to do not expressly teach wherein the cold water distribution pipe is coupled to the load and an inlet of the water heater.
Zeller teaches wherein the cold water distribution pipe (Figure 1, 104) is coupled to the load (102) and an inlet (of the water heater (114 of 108) to provide cold water flow (column 4 lines 50 to 63).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the cold water distribution pipe is coupled to the load and an inlet in view of the teachings of Zeller to provide cold water flow.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNerney (US Patent No. 6676024) in view of Goodjohn (US Publication No. 20180163993) as applied to claim 13 in further view of Leaders (US Patent No. 9874466).
Regarding claim 17, the combined teachings teach the invention as described above but do not expressly teach wherein the load identification sensor comprises an ultrasound sensor (understood as described in page 10 line 26 to page 11 line 6).
McNerney further teaches the technique of measuring flow rate (column 3 line 66 to column 4 line 33: Another embodiment, illustrated in FIG. 2, places an outlet pressure sensor 132 in the outlet stream 107. The ECM 104 can then read the pressure sensor 132 to judge the total flow in the outlet stream 107 and then adjust the amount of restriction in the inlet valves 122 to correspond with the total flow. The specific degree of restriction in the inlet valves 122 for a given total flow amount can be stored in the ECM 104. This option provides greater flexibility than the option shown in FIG. 1 because the ECM 104 does not need to store data corresponding to individual outlets 102. Instead, the ECM 104 only needs to store data linking pressure sensor 132 readings with corresponding inlet valve 122, 124 restriction amounts. The data can be stored in the form of a look-up table in the ECM 104) so a thermostatic valve system that can maintain an equilibrium temperature during sudden pressure changes and that can perform acceptably in both low flow and high flow applications (column 1 lines 38 to 42).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to recognize that measuring flow rate so a thermostatic valve system that can maintain an equilibrium temperature during sudden pressure changes and that can perform acceptably in both low flow and high flow applications in view of the further teachings of McNerney would yield the predictable result of determining that the load is switch on in associate with a demand for the hot water. 
Leaders teaches the technique of using an ultrasonic fluid flow meter that may collect measurement signals and transmit the results to a remote memory or server, or both (abstract) that can be installed on a pipe and collect information about water usage (column 4 lines 32 to 44, column 5 lines 24 to 34).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to try using an ultrasonic fluid flow meter in the context of the combined teachings to yield the predictable result of measuring flow rate; yielding the predictable result of wherein the load identification sensor comprises an ultrasound sensor.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNerney (US Patent No. 6676024) in view of Goodjohn (US Publication No. 20180163993) as applied to claim 13 in further view of Hammerstrom (US Publication No. 20110147473).
Regarding claim 18, the combined teachings teach the invention as described above but do not expressly teach wherein the load identification sensor is an electrical power line sensor (understood as described in page 11 lines 13 to 16).
	Hammerstrom teaches the technique of using an electrical power line sensor (paragraph 0031 and 0032) so an electric water heater control system is allowed to operate in a manner that optimizes the consumption of electrical power (paragraph 0002). 
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include the technique of using an electrical power line sensor in view of the teachings of Hammerstrom so an electric water heater control system is allowed to operate in a manner that optimizes the consumption of electrical power; thereby yielding the predictable result of wherein the load identification sensor is an electrical power line sensor.

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reasons for allowance: 
Examiner is unable to find prior art that reads on the language of the claim in context of the specification and preceeding claim 1. 
More specifically, the controller of the claimed invention “determines whether the second load hot water temperature is different from the first load hot water temperature”. Although the prior art teaches various water heaters with the capability for performing the claimed limitation and it would be obvious to a person having ordinary skill in the art to modify existing inventions to perform the claim limitation, the prior art relied upon does not teach that the motivation to make such a combination would be obvious in the context of the other limitations claimed or the system described in the specification. Therefore, Examiner finds no reason to reject the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 12 is allowed as it is dependent on claim 11.

Claims 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reasons for allowance: 
Examiner is unable to find prior art that reads on the language of the claim in context of the specification and preceeding claim 13. 
More specifically, the limitations claim “adjusting the maximum temperature of the hot water that is being delivered from the water heater to the load and the other load to the lesser of the first load set point temperature of the load and a second load set point temperature of the other load.” 
Although the prior art teaches various water heaters with the capability for performing the claimed limitation and it would be obvious to a person having ordinary skill in the art to modify existing inventions to perform the claim limitation, the prior art relied upon does not teach that the motivation to make such a combination would be obvious in the context of the other limitations claimed or the system described in the specification. Therefore, Examiner finds no reason to reject the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reasons for allowance: 
Examiner is unable to find prior art that reads on the language of the claim in context of the specification and preceeding claim 13. 
More specifically, the limitations claim “adjusting the maximum temperature of the hot water that is being delivered from the water heater to the load and the other load to an average value of the first load set point temperature of the load and a second load set point temperature of the other load.” 
Although the prior art teaches various water heaters with the capability for performing the claimed limitation and it would be obvious to a person having ordinary skill in the art to modify existing inventions to perform the claim limitation, the prior art relied upon does not teach that the motivation to make such a combination would be obvious in the context of the other limitations claimed or the system described in the specification. Therefore, Examiner finds no reason to reject the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Acker (US Patent No. 6962162) teaches a method for operating a multi family/commercial plumbing system
O'Hara (US Publication No. 20030080194) teaches a biometric water mixing valve. 
Goodjohn (US Publication No. 20180024574) teaches a water heater appliance and a method for operating the same.
Barrett (US Patent No. 4870986) teaches a dispensing system. 
Lyons (US Patent No. 9851111) teaches thermal reduction through activity based thermal targeting to enhance heating system efficiency.
Lee (US Publication No. 20170350102) teaches intelligent shower system and methods for providing recommended temperature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW W CHEUNG/Examiner, Art Unit 3762
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762